United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No Appearance, for the Director

Docket No. 08-2028
Issued: May 18, 2009

Oral Argument April 14, 2009

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ July 2, 2008 nonmerit decision finding that she abandoned her request
for a hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over
this nonmerit decision. The last merit decision of record was the Office’s May 31, 2007 decision
denying appellant’s claim for further schedule award compensation for her right arm. Because
more than one year has elapsed between the last merit decision and the filing of this appeal on
July 15, 2008, the Board lacks jurisdiction to review the merits of this claim.1
ISSUE
The issue is whether the Office properly determined that appellant abandoned her request
for a hearing.

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
On February 18, 1994 appellant, then a 48-year-old casual employee, sustained an
employment-related closed fracture of the upper end of her right humerus and other affections of
her right shoulder region. In November 25, 2002 and April 29, 2004 decisions, the Office
granted her schedule award compensation for a 32 percent permanent impairment of her right
arm.
In a form received by the Office on June 14, 2007, appellant requested a hearing before
an Office hearing representative. In a May 13, 2008 notice, the Office advised her that a
telephone hearing was scheduled with an Office hearing representative at 9:30 a.m. eastern time
on June 16, 2008. Appellant was provided with a toll-free telephone number to call at that time.2
She did not request postponement of the hearing, failed to appear for the scheduled hearing by
calling as directed and failed to provide any notification for such failure within 10 days of the
scheduled date of the hearing.
In a July 2, 2008 decision, the Office determined that appellant abandoned her request for
a hearing.
LEGAL PRECEDENT
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district Office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.
(2) However, in any case where a request for postponement has been
received, regardless of any failure to appear for the hearing, H&R should
advise the claimant that such a request has the effect of converting the
format from an oral hearing to a review of the written record.
2

The notice was mailed to appellant’s address of record. A postmarked envelope shows that the notice was
mailed on May 14, 2008.

2

This course of action is correct even if H&R can advise the claimant far
enough in advance of the hearing that the request is not approved and that
the claimant is, therefore, expected to attend the hearing and the claimant
does not attend.”3
It is presumed, in the absence of evidence to the contrary, that a notice mailed to an
individual in the ordinary course of business was received by that individual.4 This presumption
arises when it appears from the record that the notice was properly addressed and duly mailed.5
The appearance of a properly addressed copy in the case record, together with the mailing
custom or practice of the Office itself, will raise the presumption that the original was received
by the addressee.6
ANALYSIS
In the present case, the Office scheduled an oral hearing before an Office hearing
representative at a specific time and place on June 16, 2008. The record shows that the Office
mailed appropriate notice to the claimant at her last known address.7 The record also supports
that appellant did not request postponement, that she failed to appear at the scheduled hearing
and that she failed to provide any notification for such failure within 10 days of the scheduled
date of the hearing. As this meets the conditions for abandonment specified in the Office’s
procedure manual, the Office properly found that appellant abandoned her request for an oral
hearing before an Office hearing representative.8
CONCLUSION
The Board finds that the Office properly determined that appellant abandoned her request
for a hearing.

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999).
4

George F. Gidicsin, 36 ECAB 175, 178 (1984).

5

Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

6

Larry L. Hill, 42 ECAB 596, 600 (1991).

7

On appeal appellant alleged that she did not receive notice of the hearing scheduled for June 16, 2008.
However, it is presumed that she received the May 13, 2008 hearing notice because the notice was properly
addressed and duly mailed. There is no evidence in the record to rebut this presumption. See supra notes 4 through
6 and accompanying text.
8

See also Claudia J. Whitten, 52 ECAB 483, 485 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
July 2, 2008 decision is affirmed.
Issued: May 18, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

